RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 19a0159p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 KNIGHT CAPITAL PARTNERS CORPORATION,                  ┐
                              Plaintiff-Appellant,     │
                                                       │
                                                        >      No. 18-2189
        v.                                             │
                                                       │
                                                       │
 HENKEL AG & COMPANY, KGaA,                            │
                                Defendant-Appellee.    │
                                                       ┘

                        Appeal from the United States District Court
                       for the Eastern District of Michigan at Detroit.
                   No. 2:16-cv-12022—David M. Lawson, District Judge.

                                   Argued: May 10, 2019

                             Decided and Filed: July 16, 2019

                Before: ROGERS, DONALD, and THAPAR, Circuit Judges.
                                _________________

                                        COUNSEL

ARGUED: Jamie Warrow, KICKHAM HANLEY PLLC, Royal Oak, Michigan, for Appellant.
Atif N. Khawaja, KIRKLAND & ELLIS LLP, New York, New York, for Appellee.
ON BRIEF: Jamie Warrow, Gregory D. Hanley, KICKHAM HANLEY PLLC, Royal Oak,
Michigan, for Appellant. Atif N. Khawaja, KIRKLAND & ELLIS LLP, New York, New York,
Daniel A. Bress, KIRKLAND & ELLIS LLP, Washington, D.C., Thomas W. Cranmer, MILLER
CANFIELD, Troy, Michigan, for Appellee.
                                    _________________

                                         OPINION
                                    _________________

       BERNICE BOUIE DONALD, Circuit Judge. This case arises from a failed negotiation
regarding a potential distribution agreement. The involved entities are a threesome: Knight
 No. 18-2189          Knight Capital Partners Corp. v. Henkel AG & Co., KGaA               Page 2


Capital Partners Corp. (“KCP”), the plaintiff who had hoped to act as a middleman in a potential
distribution deal for a novel cleaning product; Henkel Corporation, a large industrial and
consumer products company that KCP targeted as a potential distributor; and Henkel AG &
Company, KGaA (“Henkel KGaA”), the only named-defendant and the parent company of
Henkel Corporation. KCP places the blame on Henkel KGaA for the failed negotiations.

         The shorthand version is that KCP and Henkel Corporation entered into a non-disclosure
agreement (“NDA”) to aid in the negotiations of a potential distribution deal. Pursuant to the
NDA, KCP would provide Henkel Corporation with confidential information about a purportedly
novel cleaning product.      Following a year of exchanging information and engaging in
negotiations, the NDA lapsed, no deal was consummated, and the parties discontinued
commercial communication. KCP asserts that Henkel Corporation’s parent company, Henkel
KGaA, used confidential information it acquired through the NDA to develop the product on its
own and also interfered with the potential distribution deal.

         Accordingly, KCP filed a lawsuit against Henkel KGaA for breach of the NDA and
tortious interference. The district court granted summary judgment in favor of Henkel KGaA on
both claims. As to the breach of contract claim, the district court found that Henkel KGaA was
not a party to the NDA and thus could not be liable for its breach. As to the tortious interference
claim, the district court found that Henkel KGaA is the parent company of Henkel Corporation,
so the parent-subsidiary privilege immunizes it from a tortious interference claim involving its
subsidiary; further, the district court found that the narrow “improper motive” exception to that
privilege does not apply. KCP appeals each aspect of the district court’s summary judgment
order. KCP also appeals the district court’s denial of its motion for sanctions and its motion to
amend.

         For the reasons that follow, we AFFIRM the district court’s grant of summary judgment
to Henkel KGaA, AFFIRM the district court’s denial of KCP’s motion to amend, and
REVERSE and REMAND the district court’s order denying KCP’s motion for sanctions.
 No. 18-2189          Knight Capital Partners Corp. v. Henkel AG & Co., KGaA              Page 3


                                           ANALYSIS

       A. Standard of Review

       We review the district court’s grant of summary judgment de novo. Blackmore v.
Kalamazoo Cty., 390 F.3d 890, 894–95 (6th Cir. 2004). Summary judgment is proper when
there is no genuine dispute of material fact and the moving party is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(a). Henkel KGaA, as the moving party, bears the initial burden
of demonstrating the absence of genuine disputes of material fact. Celotex Corp. v. Catrett, 477
U.S. 317, 323 (1986). It may do so by offering affirmative evidence that negates an element of
KCP’s claims or by pointing to an absence of evidence to support KCP’s claims. If Henkel
KGaA satisfies its burden, KCP must then set forth the specific facts showing that there is a
genuine dispute for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

       In evaluating the evidence, we draw all reasonable inferences in favor of KCP.
Blackmore, 390 F.3d at 895 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587 (1986)). KCP must put forth more than a mere “scintilla” of evidence to survive
summary judgment; the jury must be able to reasonably find for KCP. Anderson, 477 U.S. at
252.

       B. Breach of Contract Claim

       KCP first claims that Henkel KGaA violated the terms of the NDA by using its
confidential information in ways not permitted under the NDA. The district court found that
Henkel KGaA cannot be sued for breach of the NDA because Henkel KGaA was not a party to
that contract. We agree with the district court.

               i.      Terms of the NDA

       KCP is a private equity investment firm that was created for the “sole purpose” of
negotiating a distribution deal with Henkel Corporation. KCP “believed that Henkel Corporation
with its established connections and brand recognition . . . would be a great fit to work with KCP
to fully realize the Technology’s potential . . . .” Following a February 2014 meeting with KCP,
Henkel Corporation showed initial interest in the deal. To that end, both entities executed an
 No. 18-2189          Knight Capital Partners Corp. v. Henkel AG & Co., KGaA                 Page 4


NDA so that KCP could provide Henkel Corporation with confidential information about the
product. That NDA serves as the basis of KCP’s breach of contract claim. Its important features
are detailed below.

       First, it is undisputed that, under the NDA’s terms, the “Parties” are KCP and Henkel
Corporation (but not Henkel KGaA): the preamble identifies them as such and only
representatives from KCP and Henkel Corporation signed the document.                Second, Henkel
Corporation was permitted to share the confidential information it received with its “Affiliates,”
defined as “any individual, corporation or other business entity which, either directly or
indirectly, controls a Party, is controlled by a Party, or is under common control with a Party.”
Henkel KGaA falls under this definition as Henkel Corporation’s parent company. Further, any
entity—including an Affiliate—that received confidential information was deemed a “Receiving
Party.” Third, Receiving Parties were permitted to use the confidential information for the sole
“Purpose” of “investigat[ing] the feasibility of a future business relationship between [KCP and
Henkel Corporation.]”      Fourth, a Receiving Party was allowed to independently develop
competing products, so long as the Receiving Party did not “use or disclose the Disclosing
Party’s Confidential Information in breach of [the] Agreement.” Fifth, no party was permitted to
assign the agreement to a third party—including to “any Affiliate” (e.g., Henkel KGaA)—
without providing notice to the other party. Sixth, the NDA included a full-integration clause,
and any alterations were required to be in writing. Finally, the NDA permitted disclosures for
one year (up to April 23, 2015), but called for “the obligations of confidentiality” to last for three
years (up to April 23, 2018).

               ii.     Henkel KGaA Not a Party to the NDA

       We apply Connecticut law pursuant to the NDA’s choice-of-law provision to determine if
Henkel KGaA can be liable for breach of the NDA. It is axiomatic that “only parties to contracts
are liable for their breach.” FCM Grp., Inc. v. Miller, 300 Conn. 774, 797, 17 A.3d 40, 54
(Conn. 2011). “A person who is not a party to a contract (i.e., is not named in the contract and
has not executed it) is not bound by its terms.” Id. (quotation marks omitted). Henkel KGaA is
not named in the NDA and did not execute it; ordinarily, that would be the end of our breach of
 No. 18-2189              Knight Capital Partners Corp. v. Henkel AG & Co., KGaA                            Page 5


contract inquiry. However, KCP argues that Henkel KGaA eventually became a party to the
contract by assenting to be bound by it.

         KCP relies on two pieces of evidence to buttress its claim of assent: 1) statements made
by Grant Kupko, a Henkel KGaA employee, and 2) two internal Henkel KGaA documents. 1 As
described below, this evidence, when viewed in the light most favorable to KCP, demonstrates
that Henkel KGaA agreed not to misuse the confidential information it received pursuant to the
NDA. What it does not demonstrate, however, is that Henkel KGaA became a party to the NDA.

         The first piece of evidence is a declaration from KCP’s founder and CEO. In it, she
explains that “when Henkel KGaA became involved in the Project in 2014 its representative,
Grant Kupko, expressly represented to me that Henkel KGaA was bound by the NDA.” On a
subsequent conference call, KCP’s CEO “asked Kupko if we needed to sign another NDA with
Henkel KGaA and he stated to me: no, we are covered under the NDA that was signed already.”
A Henkel Corporation representative also affirmed to KCP that “Kupko was bound by the
NDA . . . .” In his deposition, Kupko agreed that he was “bound by [the NDA] as an affiliate of
Henkel Corporation.”

         The second group of evidence includes two internal Henkel KGaA documents. The first,
a PowerPoint presentation containing a bullet point that reads, “[l]egal recommendation that
organic Henkel product development could take place IF all development work was based on
internal information and knowledge with no use of information gained through NDA.” The
second, an email chain from June 2015 wherein a Henkel KGaA employee states that they are
“clear to go with AIS,” meaning they are clear to negotiate a distribution deal with the actual
supplier of the product instead of going through KCP, and that “[l]egal risk does exist but not
very solid ground as long as we keep KCP off the loop.”




         1KCP     also cites two additional emails in its brief, but it provides no explanation of their significance.
Appellant Br. at 25. We do not consider these additional emails because it is not in the Court’s purview to
manufacture a party’s theory of the case. See ECIMOS, LLC v. Nortek Glob. HVAC, LLC, 736 F. App’x 577, 585
(6th Cir. 2018) (“it is a party’s burden to tell us and make the argument because ‘[j]udges are not like pigs, hunting
for truffles’ that might be buried in the record.’” (quoting Emerson v. Novartis Pharm. Corp., 446 F. App’x. 733,
736 (6th Cir. 2011))).
 No. 18-2189          Knight Capital Partners Corp. v. Henkel AG & Co., KGaA                Page 6


       Viewing this evidence in the light most favorable to KCP, Henkel KGaA represented to
KCP that it was “bound” by the NDA not to misuse the confidential information. Under
Connecticut law and the language of the NDA, this representation did not—and could not—
transform Henkel KGaA into a party to the NDA.

               iii.    Third-Party Beneficiary Contracts

       As legal support for its assent theory, KCP cites two Connecticut cases and two Delaware
cases that it contends show that a non-party becomes a party to a contract when the non-party
agrees not to violate the contract’s terms. This argument is an overreach. At most, these cases
set forth what third-party-beneficiary contracts are, e.g., when a “promisor agrees with a
promisee to render a performance to a third party instead of to the promisee.” 13 Williston on
Contracts § 37:1 (4th ed. 2012). The NDA is not a third-party-beneficiary contract: it was
explicitly executed for the “Purpose” of facilitating a relationship between the two signatories,
KCP and Henkel Corporation, not third-party Henkel KGaA. As described in further detail
below, the cases KCP relies upon do not support its theory of assent.

       KCP initially seizes upon a single sentence in Bruno v. Whipple, wherein the court stated
that “it is a fundamental principle of contract law that liability for breach of contract is confined
to contracting parties or those who consent to be bound by them.” 54 A.3d 184, 191 (Conn.
App. Ct. 2012) (citing FCM Group, Inc. v. Miller, 300 Conn. 774, 797, 17 A.3d 40, 54 (Conn.
2011)). Although the last line of that sentence—“or those who consent to be bound by them”—
appears to be helpful for KCP, it amounts to surplusage. In Bruno, the court was deciding
whether a general denial of liability in an answer was sufficient to maintain a defense of being a
non-party to a contract. It answered that very specific question in the affirmative. In that line of
analysis—where the specific sentence KCP recites is found—there was no discussion of how a
third party could “consent to be bound” to a contract because that question was immaterial to the
issue presented. See id. Accordingly, we afford that specific statement in Bruno no weight in
our analysis of Connecticut law.

       The facts of Bruno, on the other hand, do command weight in the present case. Although
the defendant there had signed the underlying contract on behalf of his company, and the
 No. 18-2189           Knight Capital Partners Corp. v. Henkel AG & Co., KGaA                     Page 7


allegations of breach arose from his personal conduct in executing the contract, the court found
he was not liable for breach because he was not a party to the contract. Id. at 498–99, 509. If
anything, Bruno weakens KCP’s theory of assent because it establishes that a party may
participate in the execution of a contract without becoming personally liable for its breach.

        Similarly, in the other Connecticut case KCP cites, the court granted summary judgment
to a defendant who had not signed the underlying contract.                     Malich v. Sivilla, No.
CV126016748S, 2013 WL 3625476, at *5 (Conn. Super. Ct. June 24, 2013). Even though the
contract was executed to improve her home, and she inspected the work, the court found the
defendant was not a party to the contract because she had not personally signed it and had never
agreed “to pay the plaintiff for that work.” Id.2 Malich is clearly not a slam dunk for KCP. Not
only is it a Superior Court case, meaning it carries minimal weight in defining Connecticut law
for our purposes, Auburn Sales, Inc. v. Cypros Trading & Shipping, Inc., 898 F.3d 710, 715 (6th
Cir. 2018), its principal holding is that an individual may directly participate in the execution of a
contract without necessarily becoming a party to that contract. Here, Henkel KGaA participated
in the NDA by receiving information and agreeing not to misuse that information, much like the
defendant oversaw and directed the home improvement work in Malich. Under Malich, that
participation does not amount to becoming a party liable for breach of the contract.

        The two Delaware cases KCP cites also fall short because, as KCP concedes, they
explicitly describe third-party-beneficiary contracts, whereby the contracts themselves
“contemplate that third parties might adopt [them].” Appellant Br. at 19 (citing In re Fed.-Mogul
Glob., Inc., 526 B.R. 567, 570 (D. Del. 2015) and American Legacy Foundation v. Lorillard
Tobacco Co., 831 A.2d 335, 343-44 (Del. Ch. 2003)); see also 13 Williston on Contracts § 37:1
(4th ed. 2012) (describing third-party beneficiary contracts, which “arise[] when a promisor
agrees with a promisee to render a performance to a third party instead of to the
promisee, . . . .”). Nothing in the NDA states that it was executed for the benefit of a third party
or contemplates that a third party might unilaterally adopt it. To the contrary, the NDA has a full
integration clause; requires any changes to be in writing; and any assignment—including to an

         2A man who shares the defendant’s same last name—presumably her husband, brother, or father—signed
the contract and agreed to pay for the work, making him the potentially liable party.
 No. 18-2189          Knight Capital Partners Corp. v. Henkel AG & Co., KGaA              Page 8


Affiliate such as Henkel KGaA—must be approved by the other party. The Delaware authority
on which KCP relies, in addition to being from the wrong state, has no bearing on the facts of
this case.

        The legal authority KCP cites does not support its expansive theory that, under
Connecticut law, a third party can become a party to any contract by agreeing to follow the terms
of the contract. KCP’s assent argument thus fails. We turn next to the language of the NDA to
evaluate what impact Henkel KGaA’s representations that it was “bound” by the contract may
have had.

               iv.     The Intent of the Parties

        In a breach of contract case, our ultimate task is to ascertain the intent of the parties,
which is governed primarily by the language of the contract. Lynwood Place, LLC v. Sandy
Hook Hydro, LLC, 150 Conn.App. 682, 688, 92 A.3d 996, 1001 (Conn. App. 2014). Here, the
language of the NDA makes clear that the parties to the contract—KCP and Henkel
Corporation—intended for Henkel KGaA to receive confidential information, to be obligated not
to misuse that confidential information, and to do so without becoming a party to the contract.

        It is undisputed that, under the terms of the NDA, the “Parties” are Henkel Corporation
and KCP. Although those are the only two parties, the NDA carved out specified roles for non-
parties: it permitted Henkel Corporation to provide confidential information to its Affiliates,
including to Henkel KGaA, and it further prohibited those Affiliates from misusing the
confidential information. Connecting those dots, Henkel KGaA’s representation that it was
“bound by the NDA” is tantamount to reaffirming its obligations as a Receiving Party that are
explicitly set forth within the NDA, rather than agreeing to become a party to the NDA.

        Further, the NDA includes a non-assignment provision that covers Henkel KGaA. Had
Henkel Corporation intended to assign its rights and obligations to Henkel KGaA, it would have
had to give prior notice to KCP. The existence of the non-assignment provision demonstrates
that Henkel KGaA was not considered to be a contracting party despite the fact that it received
confidential information.   Indeed, to consider a counter-factual, could Henkel KGaA have
brought its own breach of contract claim against KCP on the sole basis that Henkel KGaA had
 No. 18-2189              Knight Capital Partners Corp. v. Henkel AG & Co., KGaA                               Page 9


represented it was bound by the NDA? The answer is no. Under the plain language of the
contract, therefore, Henkel KGaA was operating as it was intended to operate: as a Receiving
Party, not a contracting party.3

         Henkel KGaA is not a party to the NDA, so it cannot be sued for breach of the NDA.
The district court properly granted summary judgment in favor of Henkel KGaA on KCP’s
breach of contract claim.

         C. Tortious Interference

         In its second claim, KCP claims that Henkel KGaA tortiously interfered with a valid
business expectancy and relationship KCP had with Henkel Corporation. The parties agree that
the tortious interference claim is governed by Michigan law. Under Michigan law, a parent
company cannot tortiously interfere with the affairs of its wholly-owned subsidiary. See Speroni
S.P.A. v. Perceptron, Inc., 12 F. App’x 355, 360 n.4 (6th Cir. 2001) (citing Michigan cases).
Henkel KGaA is Henkel Corporation’s parent company. Therefore, Henkel KGaA cannot have
tortiously interfered with Henkel Corporation’s relationship with KCP as a matter of law.
KCP resists this conclusion on two fronts: first, it argues that it is not clear whether Henkel
KGaA is Henkel Corporation’s parent company; and second, even if Henkel KGaA were Henkel
Corporation’s parent company, KCP argues that Henkel KGaA is not immunized from a tortious
interference claim because it acted with an improper motive or means. We find neither of these
arguments persuasive.




         3At oral argument, KCP put forth a new argument as to why it could sue Henkel KGaA for breach of
contract, relying on the equitable-relief provision of the contract. The equitable relief provision of the contract lists
equitable relief that is available, and then states that “[s]uch [equitable] remedies will not be deemed to be the
exclusive remedies for a breach of this Agreement by the Receiving Party, but will be in addition to all other
remedies available at law or in equity.” R. 1-2 at PageID 53 (emphasis added). KCP argues that the italicized
language demonstrates that Receiving Parties, such as Henkel KGaA, can be liable for breach because the contract
contemplated that such entities could breach it. KCP is incorrect. First, the contract cannot bind non-parties, and
Henkel KGaA was not a party to the contract at the time of its execution. Second, the preposition “by” indicates that
a Receiving Party’s actions may be prohibited by the contract, but it does not indicate that the Receiving Party can
be personally sued for those actions. The more convincing preposition for that argument would have been “against.”
 No. 18-2189         Knight Capital Partners Corp. v. Henkel AG & Co., KGaA           Page 10


               i.     Henkel KGaA and Henkel Corporation Corporate Relationship

       KCP’s first argument is that Henkel KGaA is not Henkel Corporation’s parent company.
The evidence clearly shows otherwise. First, Henkel KGaA produced a “published annual report
of corporate entities” from 2014 stating that Henkel KGaA is “the parent company of the Henkel
Group,” which in turn holds 100% of the shares of Henkel Corporation. Second, Henkel KGaA
submitted a declaration from its Associate General Counsel, who declared that “[s]ince at least
January 1, 2013, and for all times relevant to the claims in this case, Henkel Corporation has
been wholly owned by Henkel KGaA.” These documents overwhelmingly illustrate that Henkel
KGaA is Henkel Corporation’s parent company.

       Undeterred, KCP points to a single PowerPoint slide that it contends displays the true
corporate structure of Henkel, pictured below:




KCP asserts that this slide shows that Henkel KGaA only owns 70.58% of Henkel of America,
Inc., which in turn owns 100% of Henkel Corporation. The syllogism KCP paints is that: 1)
some other unidentified entity must own the remaining ~30% of Henkel of America, Inc., 2) that
other unidentified entity must also own the remaining ~30% of Henkel Corporation, and thus 3)
Henkel KGaA does not own 100% of Henkel Corporation. In response, Henkel KGaA points to
the very next slide in the same presentation, pictured below, which shows that Henkel KGaA
does hold 100% of Henkel Corporation:
 No. 18-2189           Knight Capital Partners Corp. v. Henkel AG & Co., KGaA          Page 11




On that next slide, the unaccounted for ~30% ownership stake in Henkel of America, Inc. is
vested in wholly-owned subsidiaries of Henkel Corporation, which itself is wholly owned by
Henkel America. In other words, reviewing the four rows of business entities in the slide, it is
clear that they are all self-contained, as represented by the arrows going both down and up.
Although the corporate structure is certainly complicated, it nevertheless shows that
complete ownership of Henkel Corporation flows from Henkel KGaA.               The PowerPoint
presentation, therefore, does not create a genuine dispute about the corporate relationship
between Henkel KGaA and Henkel Corporation. Because Henkel KGaA is the parent company
of Henkel Corporation, it cannot be liable for tortiously interfering with Henkel Corporation’s
business expectancy.

               ii.     Improper Means or Motive

       KCP next argues that even if Henkel KGaA is Henkel Corporation’s parent company,
Henkel KGaA can still be liable for tortious interference under a limited “improper motive”
 No. 18-2189          Knight Capital Partners Corp. v. Henkel AG & Co., KGaA              Page 12


exception.   Pursuant to the exception, a parent company may face liability for tortious
interference with its wholly-owned subsidiary “when the parent has utilized ‘wrongful means’ or
‘acted with an improper purpose.’” Speroni S.P.A., 12 F. App’x at 360. KCP cites no Michigan
case recognizing this exception, but Henkel KGaA apparently concedes that the exception
applies in Michigan, and as we have noted before, “the case law seems to bear [the exception]
out.” See id. (citing Boulevard Assoc. v. Sovereign Hotels, Inc., 72 F.3d 1029, 1037 (2d Cir.
1995) and T.P. Leasing Corp. v. Baker Leasing Corp., 732 S.W.2d 480, 483 (Ark. 1987)). In
Speroni, we did not discuss with any specificity what might constitute “wrongful means” or
“improper purpose,” but we did reject a plaintiff’s attempt to apply the exception based on a
single, isolated allegation that the defendant “acted with malice in interfering with [the contract]
and had no justification for its actions.” Id. at 360–61. Even if Michigan has adopted this
exception, none of the evidence KCP puts forward creates a genuine issue as to whether Henkel
Corporation acted with a sufficiently improper motive or means to pierce the parent-subsidiary
privilege.

       It is well-settled under Michigan law that a desire to maximize one’s own business
interests is a legitimate reason to interfere with one’s wholly-owned subsidiary’s business
expectancy; in other words, it would not have been improper for Henkel KGaA to have nixed the
distribution deal even if its sole motivation was to maximize its own profits. Urban Assocs., Inc.
v. Standex Elecs., Inc., 216 F. App’x 495, 514 (6th Cir. 2007). For instance, in Boulevard
Assocs., a case cited favorably in our decision in Speroni, the Second Circuit held that a parent
company “simply direct[ing] its subsidiary, as it could do through the appropriate channels of
corporate command,” to breach a contract did not rise to the level of wrongful means or
improper purpose necessary to pierce the parent-subsidiary privilege. 72 F.3d at 1037. That
appears to be exactly what KCP argues that Henkel KGaA did: convinced its own wholly-owned
subsidiary not to contract with KCP, which is not wrongful or improper. Alternatively, when
envisioning what behavior could satisfy the exception, the Second Circuit described a sole
shareholder holding the president of her company “at gunpoint” to breach a contract with a third
party, or that same shareholder “using fraudulent misrepresentations” to “deceive a third party
 No. 18-2189              Knight Capital Partners Corp. v. Henkel AG & Co., KGaA                          Page 13


into breaching its contract with the shareholder’s own company.” Id. Those facts do not fit this
case.4

         KCP specifically avers that Henkel KGaA acted improperly by doing the following:
1) misrepresenting that it was bound by the NDA; 2) accepting KCP’s confidential information;
and 3) utilizing the confidential information “to attempt to circumvent KCP” and develop the
product on its own and deal with KCP’s supplier contact directly. Appellant Br. at 33. The first
two allegations are not improper given the fact that the NDA permitted Henkel KGaA to receive
and use KCP’s confidential information. The third allegation, while potentially in breach of the
NDA, does not come close to “holding a gun” to Henkel Corporation’s head. Boulevard Assocs.,
72 F.3d at 1037. KCP has not presented sufficient evidence of any improper motive or means to
pierce the parent-subsidiary privilege.            The district court was correct in granting summary
judgment in favor of Henkel KGaA on KCP’s tortious interference claim.

         D. Motion to Amend

         On the day before discovery closed, KCP filed a motion to amend its complaint to add a
new claim arising under the Connecticut Unfair Trade Practices Act. The district court found
that granting the motion would cause undue prejudice to Henkel KGaA and thus denied it. 5
Because the district court denied the motion on the basis of undue prejudice, we review its
decision for an abuse of discretion. Fisher v. Roberts, 125 F.3d 974, 977 (6th Cir. 1997).

         The Federal Rules of Civil Procedure instruct district courts to “freely give leave [to
amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).                       Guided by that overarching


         4KCP   attempts to broaden the exception beyond the facts set forth in Boulevard Assoc., relying instead on a
series of other out-of-circuit and district court cases that describe “using confidential information” as an improper
means of interfering with business relations. Appellant Br. at 32 (citing Freeman Mgmt. Corp. v. Shurgard Storage
Ctrs., LLC, 461 F. Supp. 2d 629 (M.D. Tenn. 2006), Coloplast Corp., v. Am. Breast Care, L.P., 209 F. App’x 945
(11th Cir. 2006), and Wood v. Archbold Med. Ctr., Inc., 738 F. Supp. 2d 1298 (M.D. Ga. 2010)). However, none of
those cases dealt with the parent-subsidiary privilege. In Freeman Mgmt. Corp., the court found that the subsidiary
was not wholly owned so the privilege did not apply, 461 F. Supp. 2d at 638; in Coloplast Corp., the Eleventh
Circuit considered claims against the defendant for recruiting employees from a wholly distinct company, 209 F.
App’x at 946; and in Wood, the court considered a solicitation claim lodged against an unrelated company, 738 F.
Supp. 2d at 1369. The parent-subsidiary privilege was thus not at issue in any of those cases.
         5The district court also found that the proposed amendment would be futile, but we do not reach that
question on appeal because the district court’s order on the motion to amend is affirmed on other grounds.
 No. 18-2189          Knight Capital Partners Corp. v. Henkel AG & Co., KGaA              Page 14


principle, the district court may weigh the following factors when considering a motion to
amend: undue delay or bad faith in filing the motion, repeated failures to cure previously-
identified deficiencies, futility of the proposed amendment, and lack of notice or undue prejudice
to the opposing party. Bridgeport Music, Inc. v. Dimension Films, 410 F.3d 792, 805 (6th Cir.
2005). The district court in this case found that several of those factors weighed against granting
amendment. First, KCP waited until the last moment to file its motion, and further, it did not
provide an explanation for the timing of its filing. Second, granting the amendment would have
significantly disrupted the trial schedule and required re-briefing on a contentiously-litigated
motion for summary judgment. Last, the amendment was not de minimis; it asserted “a new
claim, on a new legal theory, under the law of a completely different jurisdiction than the tort
claim pleaded in the original complaint.” Because KCP’s request was both delayed and would
have caused undue prejudice to Henkel KGaA, the district court denied it.

       KCP has not established that the district court abused its discretion in denying the motion
to amend. KCP asserts in its briefing that it simply wished to add facts adduced during discovery
to the complaint, meaning Henkel KGaA would not have suffered any prejudice were the
amendment granted. Appellant Br. at 53. This assertion is false. KCP sought to add, as the
district court noted, a brand-new claim from a different jurisdiction resting on a distinct legal
theory. It also asked to do so on the day before discovery closed, thus raising an inference of
prejudice against its opponent. See Duggins v. Steak ‘N Shake, Inc., 195 F.3d 828, 834 (6th Cir.
1999) (collecting cases from this circuit and others that have found that “allowing amendment
after the close of discovery creates significant prejudice”). Had KCP explained its tardiness, it
may have shown that the timing of the motion—by itself—was not sufficient to deny the motion
outright. See Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002) (“Ordinarily, delay alone,
does not justify denial of leave to amend.”). KCP did not provide such an explanation, either to
the district court or to this Court. Accordingly, the district court did not abuse its discretion in
denying the motion to amend.

       E. Motion for Sanctions

       On April 20, 2018, KCP filed a motion for sanctions with the district court, requesting,
inter alia, attorney’s fees and costs related to reviewing documents that Henkel KGaA over-
 No. 18-2189          Knight Capital Partners Corp. v. Henkel AG & Co., KGaA                 Page 15


designated as Attorney’s Eyes Only. The district court denied KCP’s sanctions motion as moot
after granting summary judgment to Henkel KGaA. The sanctions motion, however, was not
moot. Although the merits of KCP’s claims were decided at that point, the sanctions motion was
directed at a collateral issue. District courts retain jurisdiction to consider collateral issues, such
as motions for attorney’s fees, even after entry of judgment on the merits. Cooter & Gell v.
Hartmarx Corp., 496 U.S. 384, 395 (1990). The district court should have considered and ruled
on the merits of KCP’s sanctions motion.

                                          CONCLUSION
        For the aforementioned reasons, we AFFIRM the district court’s order granting
summary judgment in favor of Henkel KGaA, AFFIRM the district court’s denial of KCP’s
motion to amend, and REVERSE and REMAND KCP’s sanctions motion for full
consideration.